U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):September 9, 2016 HH BIOTECHNOLOGY HOLDINGS COMPANY (Exact name of registrant as specified in its charter) 0-23015 (Commission File No.) Nevada (State or other jurisdiction of incorporation or organization) 87-0450232 (IRS Employer Identification No.) C Site 25-26F President Building, No. 69 Heping North Street Heping District, Shenyang 110003, Peoples Republic of China (Address of principal executive offices) 0086-24-22813888 (Registrant’s telephone number) Great China International Holdings, Inc. (Former Name or Former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Change in Directors On September 9, 2016, the Board of Directors of HH Biotechnology Holdings Company (the “Company”), adopted resolutions increasing the number of directors on the board to four.Furthermore, Jiang Peng resigned from the Board of Directors on that date.As a result there were two vacancies on the Board.Consequently, on September 9, 2016, the Board elected Ying Huang and Sheng Jiang as directors of the Company to serve until the next annual meeting of stockholders and until their respective successors are duly elected and qualified.Sheng Jiang is the son of Frank Jiang, who is a director and principal stockholder of the Company. For service on the Board, Ms. Huang will receive a quarterly director fee of $10,000 and reimbursement of expenses. Change in Officers On September 9, 2016, the Board of Directors of the Company adopted resolutions appointing the following persons as officers of the Company: Title Name Chief Executive Officer Sheng Jiang Chief Financial Officer Lirong Wang Vice President of Operations Liang Zou Vice President of Production Kunpeng Yu Vice President of Marketing Sasaki Koji Acting Secretary of the Board
